DETAILED ACTION
Applicant’s response to the After Final filed on June 24, 2022 is acknowledged in response to the Office action mailed on June 20, 2022.
Claim Status

Claims 29-31 and 36-42 are pending. 
Claims 29-31 and 36-42 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Prose on 7/1/2022.
The application has been amended as follows:
In claim 29, line 1, after performance DELETE “with respect to body weight gain” and INSERT -- wherein the improving production performance  is an increase in body weight -- .
In claim 29, line 4, after sodium salts thereof, and INSERT -- /or  -- .
In claim 29, line 2, after feeding the animal DELETE “with an effective amount of a compound selected from” and INSERT -- a composition comprising an effective amount of  -- .
In claim 30, line 1, after wherein the DELETE “ compound” and INSERT -- myristoyl lactylate, a mixture of lauroyl lactylate and myristoyl lactylate, the sodium salts thereof, or mixtures thereof  -- .
In claim 31, line 1, after wherein the DELETE “ compound” and INSERT -- myristoyl lactylate, a mixture of lauroyl lactylate and myristoyl lactylate, the sodium salts thereof, or mixtures thereof  -- .
In claim 37, line 1, after wherein the DELETE “ compound” and INSERT -- myristoyl lactylate, a mixture of lauroyl lactylate and myristoyl lactylate, the sodium salts thereof, or mixtures thereof  -- .
In claim 38, line 1, after wherein the DELETE “ compound” and INSERT -- composition  -- .
In claim 40, line 1, after wherein the DELETE “ compound” and INSERT -- composition  -- .
In claim 41, line 1, after wherein the DELETE “ compound is” and INSERT -- composition comprises  -- .
In claim 42, lines 1-2, after wherein the DELETE “ compound is” and INSERT -- composition comprises  -- .


Withdrawn Rejections
The rejection of claims 15, 18-20, 22-23, 29-34, 36-40 are rejected under 35 U.S.C. 102 as being unpatentable over Grabitz (EP0197188A1) is withdrawn.
The rejection of claims 15, 18-20, 22, 29-34, 36, 38-40 are rejected under 35 U.S.C. 102 as being unpatentable over Rossi (WO1996013175A1) is withdrawn.
The ODP rejections over US Pat 9723860 and US Pat No. 10898457, is withdrawn in view of the T.D. filed and approved on 6/13/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach improving production performance wherein the improving production performance is an increase in body weight, the method comprising feeding the animal with an effective amount of myristoyl lactylate, a mixture of lauroyl lactylate and myristoyl lactylate, the sodium salts thereof, or mixtures thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627